Per Curiam,
Appeal No. 29 is from a decree dissolving a preliminary injunction restraining the defendants from interfering with the management of a corporation of which they had been elected directors. Appeal No. 59 is from a decree sustaining the defendants’ demurrer and dismissing the bill. The controlling question, the power of a court of equity to determine the validity of the election, *7is the same in each appeal. Nothing can be added with profit to what has been so well said by the learned judge of the Common Pleas on whose opinion we affirm both decrees at the cost of the appellants.